Morrill, C. J.
This suit was brought by Moore v. Whitis, administrator of Catton, deceased, for the fore*444closure of a mortgage, given by the deceased in Ms lifetime upon a town lot, to secure payment of a note, also given by the deceased to said Moore. Esther Catton intervened, alleging that she was the surviving widow of the deceased; that at the time of the execution of said mortgage, and from that time to his death, said lot was a portion of the homestead, and that the same, together with the residence and all the real estate possessed by the deceased, did not exceed in value $2,000. The jury having been waived, the facts were submitted to the judge, who adjudged the same to be a part of the homestead. Appellant, Moore, assigns as error said ruling of the judge.
We conceive the case of Hancock v. Morgan, 17 Tex., 582, affirmed by the case of Pryor v. Stone, 19 Tex., 373, and Sossaman v. Powell, 21 Tex., 664, is decisive of this case, and, for the reasons lucidly and conclusively stated in these causes, the judgment of the district court is
Affirmed.